ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
State Corps Limited                         )      ASBCA No. 60888
                                            )
Under Contract No. W912DQ-12-C-4008         )

APPEARANCE FOR THE APPELLANT:                      R. Dale Holmes, Esq.
                                                    Cohen Seglias Pallas Greenhall & Furman PC
                                                    Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                    Thomas J. Warren, Esq.
                                                    Acting Engineer Chief Trial Attorney
                                                   James D. Stephens, Esq.
                                                   Michael E. Taccino, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                               ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: 9 March 2018


                                                 -== /er1~e4•<'£   ~
                                                 TERRENCE S. HARTMAN
                                                                          2i~
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy_ of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60888, Appeal of State Corps Limited,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals